DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
Prosecution Reopened
2	Claims 1-20 are pending in this application (16/453,644), as PROSECUTION IS HEREBY REOPENED, in response to the Appeal Brief filed by Appellant on 10/25/2021 following the Pre-Brief Conference decision dated 10/08/2021.  
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Allowable Subject Matter
3	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed. 














Statement of Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: 
	The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Examiner finds Appellant’s arguments in this regard, as detailed in pages 4-7 of Appeal Brief filed on 10/25/2021, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "access a first application server of a first application to obtain first application
update data on a first application website served by the first application server, the first
application update data including first application data and first application version update data, the first application data and the first application version update data being structured on the first application website in a first format, a first number of locations, and/or a first webpage hierarchy;" as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 8 and 14 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent claims 2-7, 9-13 and 15-20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 



Conclusion
5.	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/SUPERVISORY PATENT EXAMINER, ART UNIT 2191